TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00105-CV



      Combined Law Enforcement Associations of Texas and John Burpo, Appellants

                                                 v.

                                    Mike Sheffield, Appellee


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
  NO. D-1-GN-12-003281, HONORABLE AMY CLARK MEACHMUM, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               We grant appellants’ motion for emergency temporary relief and stay discovery and

further trial proceedings pending further orders of this Court.

               It is ordered on February 26, 2013.




Before Justices Pemberton, Rose and Field